United States Court of Appeals
                                                                              Fifth Circuit
                                                                             F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                      December 30, 2003
                         FOR THE FIFTH CIRCUIT
                                                                       Charles R. Fulbruge III
                                                                               Clerk

                                 No. 03-60021
                               Summary Calendar


                               ALEXIE KROUPKO,

                                                                       Petitioner,

                                    versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                       Respondent.



                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A28 465 084


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

              Alexie Kroupko petitions for review of an order of the

Board    of   Immigration     Appeals     (BIA)   affirming     the    immigration

judge’s (IJ)      decision    to   deny    his    application    for     asylum      or

withholding of deportation.          Kroupko argues that the errors and

irregularities     in   his   proceedings        before   the   IJ    and    the   BIA

violated his right to due process.          He contends further that he has



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
established past persecution and a well-founded fear of future

persecution if he were to return to Russia.

          Kroupko is unable to carry his burden of showing that he

was substantially prejudiced by the alleged error and irregulari-

ties in his proceedings, nor is he able to “make a prima facie

showing that he was eligible for asylum and that he could have made

a strong showing in support of his application.”   See Anwar v. INS,

116 F.3d 140, 144 (5th Cir. 1997).   Furthermore, the BIA did not

abuse its discretion in refusing to reopen Kroupko’s case.   See Efe

v. Ashcroft, 293 F.3d 899, 904 (5th Cir. 2002).

          The BIA’s decision is supported by substantial evidence

and the evidence in the record does not compel a contrary conclu-

sion. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir.

2002); Girma v. INS, 283 F.3d 664, 669 (5th Cir. 2002).       Conse-

quently, Kroupko also has not made the requisite showing for

withholding of removal.   See Girma, 283 F.3d at 666-67.     Accord-

ingly, the petition for review is DENIED.




                                2